Preston, J.
*245Vendor and purchaser : remedies of vendor: forfeiture of contract : subsequently accruing rent: towhom due *244In January, 1913, the intervener, John Joeckel, being the owner of a farm of 205 acres in Madison *245County, entered into a contract to sell the same to> plaintiff for $15,375; $500 was to be paid down; $775 was to be paid July 1, 1913; $1,000, January 1, 1914; and other payments, each six months thereafter, until $4,275 was paid. Possession was to be given to plaintiff Johnson March 1, 1913.' Time was made the essence of the contract. And it was further provided that a failure to make any of these payments promptly -at the time provided should cause a forfeiture of all the rights of the purchaser (Johnson), and possession should be surrendered to the vendor (Joeckel). Plaintiff leased the premises to defendants Siedel for one year from March 1, 1913, and for the rent took two notes, one for $425, due January 1, 1914, and one for $400, due February 1, 1914. This suit is brought on the last note. No further payments were made by Johnson on the contract. December 26, 1913, the tenants, the Siedels, paid plaintiff the $425 note before it was due, plaintiff discounting the same $50, under the contract set out in the other case, Joeckel v. Johnson. No evidence was introduced on the part of the defendant.
It appears from the testimony that, soon after July 1, 1913, the intervener, Joeckel, placed the matter of protecting his interests in charge of Judge Wilkinson, who called plaintiff on the phone, and was informed by Johnson that he could not fulfill his contract; that he was not entitled to the rent notes; and he promised to send them to Judge Wilkinson. In September, 1913, plaintiff wrote the tenants, the Siedels, that he could not take care of the contract, and could not hold the farm, and for them to write Joeckel about it. Relying on Johnson’s agreement with Judge Wilkinson and the letter to Siedel, the intervener arranged with Siedel for doing some plowing on the land, and sowing wheat. Because of Johnson’s agreement with Judge Wilkinson, notice of forfeiture was not then served on him. On December 3, 191-3, Henry Joeckel, agent of intervener, and one of his attorneys, went to Des *246Moines and saw Johnson, who at, first agreed to surrender the notes, and later declined to do so, and, on December 4, 1913, a 30 clays’ notice of forfeiture was served on him. So that, on January 4, 1914, and before the note in suit was due, plaintiff’s rights in the premises had been forfeited.
As stated, this action is upon the note of $400, due February 1, 1914. The petition is simply an ordinary petition on the note. Defendants Siedel answered, setting up all the facts, and alleging that both Johnson and Joeekel were claiming this $400, and tendered the money into court, to' be paid to the party found entitled to it.
Joeekel, in his petition of intervention, set up all the facts; and, in the first count, pleaded that, by reason of Johnson’s failure to comply with his contract, his agreement with Judge Wilkinson, his letter to Siedel, authorizing Siedel to deal with Joeekel regarding the land, he abandoned his contract and whatever interest he might have had in the real estate, and that plaintiff was estopped to claim the rent. In the second count, he set up the fact of the forfeiture, and that plaintiff’s rights were terminated at the expiration of the 30 days’ notice.
It is contended by appellant that the question involved turns upon the right of plaintiff to rent the lands held by him under the contract between him and the intervener Joeekel. We do not understand appellee to question the right of plaintiff to rent the land, and that, but for the forfeiture of plaintiff’s rights, or some other such circumstance, plaintiff would be entitled to the rent.' In support of plaintiff’s proposition, he cites American Investment Co. v. Farrar, 87 Iowa 437; Hall v. Hall, 150 Iowa 277; Nearing v. Coop (N. D.), 70 N. W. 1044.
The Nearing case, more particularly relied upon by appellant, was where a default had been made under a contract of purchase. But in none of these cases was the question determined as to the purchaser’s right to rent accruing after a complete forfeiture of his rights. In the instant case, John*247son was in default July 1, 1913, when he failed to make the payment due on that date, so that Joeckel might then have declared the contract canceled and forfeited; but plaintiff’s rights were not completely cut off until January 4, 1914.
Appellant also contends that at least he was entitled to the rent up to the time of the forfeiture of his rights, January 4, 1914. We are inclined to think this the real contention of plaintiff. This involves the question of apportionment of rents. As stated by appellant,-the court recognized the right of plaintiff to the rent represented by the first note.
The appellees, and more particularly intervener, say that plaintiff, Johnson, at a time when he had the right to do so, rented the land to Siedel; that, prior to the time the rent sued for herein accrued, Joeckel became vested with the title and right to possession, by reason of the forfeiture, and, as they claim, by abandonment by plaintiff of his contract; that this carried with it the right to recover the rent not yet accrued, and that Joeckel, and not Johnson, is entitled to the rent in controversy. They cite numerous eases, to the effect that rent belongs to the owner of the soil, or the person entitled to the possession of the premises leased, and that an assignment or transfer of the reversion carries with it the right to rent subsequently accruing; that rent is an incident of the reversion; and that unaccrued rent would pass to the grantee, who could collect it by virtue of the grant; and, further, that rent belongs to the person entitled to the possession of the premises when it becomes due, citing 24 Cyc. 1172, 1173; Abercrombie v. Redpath, 1 Iowa 111; Van Wagner v. Van Nostrand, 19 Iowa 422; Hall v. Hall, 150 Iowa 277; Townsend v. Isenberger, 45 Iowa 670; Toerring v. Lamp, 77 Iowa 488; Iowa Railroad Land Co. v. Boyle, 154 Iowa 249; and, further, that the lease is terminated by the expiration of the landlord’s estate; and that, after a lessor loses his right to the land, the lessee becomes liable to the new owner for rent subsequently accruing. 24 Cyc. 1340; Stanbrough v. Cook, 83 Iowa 705. We think appel*248lee’s contention is correct and must be sustained, and we deem it unnecessary to further discuss the matter.
On the question of apportionment, appellant relies on the Farrar and Hall cases, supra. But, as stated, there was no question of forfeiture of the purchaser’s rights in those cases, and no question of apportionment. The authorities seem to hold that, without a special provision in the lease or by statute, rents are not apportioned in respect to time, so that the person who owns the reversion on the date the rent becomes due, is entitled to the entire rental matured that day. 1 Tiffany on Landlord and Tenant, Sec. 176; 2 McAdam on Landlord and Tenant (4th Ed.), Sec. 291; 24 Cyc. 1185; Russell v. Fabyan (N. H.), 61 Am. Dec. 629.
In the Bussell case, the proposition is stated thus:
"The contract was an entire one, to pay the rent on the first day of September. ... At common law, rent might be apportioned as to estate, but not as to time. ” . .
The only statute on the subject in this state is Sec. 2988, Code, 1897, permitting an apportionment between the executor of a tenant for life and the remainderman.
Appellees make the further point that, under the pleadings in this case, there is m> authority for any apportionment of rent, no such claim being made therein. We conclude, then, that plaintiff was not entitled to an apportionment.
Our conclusion is that the judgment of the trial court was correct, and it is therefore — Affirmed.
Evans, C. J., Deemer and Weaver, JJ., concur. '